CONSOLIDATED FINANCIAL STATEMENTS Zarlink Semiconductor Inc. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars, except share amounts, U.S. GAAP) (Unaudited) Sept. 25, March 27, 2009 2009 ASSETS Current assets: Cash and cash equivalents $ 55,706 $ 45,006 Restricted cash and cash equivalents 15,455 13,145 Trade accounts receivable – less allowance for doubtful accounts of $Nil (March 27, 2009 – $Nil) 23,209 24,556 Other accounts receivable – less allowance for doubtful accounts of $172 (March 27, 2009 – $632) 4,568 4,300 Inventories – net 30,344 27,821 Prepaid expenses and other 2,998 2,681 Current assets held for sale 1,935 1,935 134,215 119,444 Fixed assets – net of accumulated depreciation of $46,037 (March 27, 2009 – $47,156) 11,803 12,530 Deferred income tax assets – net 5,723 5,800 Intangible assets – net 45,477 49,106 Other assets 2,283 2,655 $ 199,501 $ 189,535 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ 12,513 $ 12,018 Employee-related payables 8,918 9,478 Income and other taxes payable 657 482 Current portion of provisions for exit activities 1,826 3,645 Other accrued liabilities 6,972 6,454 Deferred credits 2,776 861 Deferred income tax liabilities – current portion 31 28 33,693 32,966 Long-term debt – convertible debentures 64,923 57,203 Long-term portion of provisions for exit activities 558 200 Pension liabilities 17,075 14,690 Deferred income tax liabilities – long-term portion 31 28 Long-term accrued income taxes 2,350 2,408 Other long-term liabilities 833 830 119,463 108,325 Redeemable preferred shares, unlimited shares authorized; non-voting; 1,014,400 shares issued and outstanding (March 27, 2009 – 1,059,200) 12,984 13,558 Commitments and contingencies (Note 11) Shareholders’ equity: Common shares, unlimited shares authorized; no par value; 122,425,682 shares issued and outstanding (March 27, 2009 – 122,425,682) 738,818 738,818 Additional paid-in capital 34,526 33,969 Deficit (670,611 ) (669,872 ) Accumulated other comprehensive loss (35,679 ) (35,263 ) 67,054 67,652 $ 199,501 $ 189,535 (See accompanying notes to the consolidated financial statements) 1 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF INCOME (LOSS) (In thousands of U.S. dollars, except per share amounts, U.S. GAAP) (Unaudited) Three Months Ended Six Months Ended Sept. 25, Sept. 26, Sept. 25, Sept. 26, 2009 2008 2009 2008 Revenue $ 53,596 $ 61,827 $ 107,204 $ 122,338 Cost of revenue 26,665 31,250 53,410 64,171 Gross margin 26,931 30,577 53,794 58,167 Expenses: Research and development (“R&D”) 10,601 11,218 20,137 23,158 Selling and administrative (“S&A”) 10,124 13,626 20,417 26,083 Amortization of intangible assets 1,803 1,846 3,628 3,692 Contract impairment - - 809 - Recovery of current asset (768 ) - (768 ) - Gain on sale of assets - - - (936 ) 21,760 26,690 44,223 51,997 Operating income 5,171 3,887 9,571 6,170 Loss on repurchase of convertible debentures (316 ) - (316 ) - Interest income 43 349 88 716 Interest expense (973 ) (1,145 ) (1,876 ) (2,315 ) Amortization of debt issue costs (160 ) (184 ) (320 ) (368 ) Foreign exchange gain (loss) (2,999 ) 1,940 (6,879 ) 1,618 Net income before income taxes 766 4,847 268 5,821 Income tax recovery (expense) (46 ) 2,385 (64 ) 2,511 Net income $ 720 $ 7,232 $ 204 $ 8,332 Net income (loss) attributable to common shareholders after preferred share dividends and premiums on preferred share repurchases $ 135 $ 6,566 $ (870 ) $ 6,938 Net income (loss) per common share: Basic and diluted $ 0.00 $ 0.05 $ (0.01 ) $ 0.05 Weighted average number of common shares outstanding (thousands): Basic 122,426 125,580 122,426 126,412 Diluted 123,510 157,723 122,426 158,555 (See accompanying notes to the consolidated financial statements) 2 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Three Months Ended Six Months Ended Sept. 25, Sept. 26, Sept. 25, Sept. 26, 2009 2008 2009 2008 CASH PROVIDED BY (USED IN) Operating activities: Net income $ 720 $ 7,232 $ 204 $ 8,332 Depreciation of fixed assets 949 1,164 1,925 2,383 Amortization of other assets 1,963 2,030 3,948 4,060 Stock compensation expense 325 490 688 1,000 Other non-cash changes in operating activities 2,665 (1,186 ) 7,055 (1,636 ) Deferred income taxes (71 ) 996 83 933 Decrease (increase) in working capital: Trade accounts and other receivables 2,692 (2,943 ) 1,079 (5,745 ) Inventories (878 ) 610 (2,523 ) 1,068 Prepaid expenses and other (247 ) 235 (317 ) 1,569 Payables and other accrued liabilities (796 ) (1,916 ) (1,879 ) (4,778 ) Deferred credits 1,898 2,174 1,915 1,941 Total 9,220 8,886 12,178 9,127 Investing activities: Expenditures for fixed assets (411 ) (634 ) (986 ) (2,264 ) Proceeds from disposal of fixed assets - 11 - 984 Total (411 ) (623 ) (986 ) (1,280 ) Financing activities: Repurchase of long-term debt (13 ) - (13 ) - Payment of dividends on preferred shares (466 ) (519 ) (943 ) (1,085 ) Repurchase of preferred shares (433 ) (440 ) (705 ) (890 ) Repurchase of common shares - (980 ) - (1,820 ) Total (912 ) (1,939 ) (1,661 ) (3,795 ) Effect of currency translation on cash 672 (559 ) 1,169 (541 ) Increase in cash and cash equivalents 8,569 5,765 10,700 3,511 Cash and cash equivalents, beginning of period 47,137 40,107 45,006 42,361 Cash and cash equivalents, end of period $ 55,706 $ 45,872 $ 55,706 $ 45,872 (See accompanying notes to the consolidated financial statements) 3 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Common Shares Number (thousands) Amount Additional Paid-in Capital Deficit Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance, March 28, 2008 127,346 $ 768,509 $ 5,104 $ (638,389 ) $ (35,781 ) $ 99,443 Net income - - - 1,100 - 1,100 Foreign currency translation adjustment - 29 29 Minimum pension liability - Comprehensive income - $ 1,129 Common share repurchase (900 ) (5,431 ) 4,591 - - (840 ) Stock compensation expense - - 510 - - 510 Preferred share dividends - - - (566 ) - (566 ) Premiums on preferred share repurchases - - (162 ) - - (162 ) Balance, June 27, 2008 126,446 $ 763,078 $ 10,043 $ (637,855 ) $ (35,752 ) $ 99,514 Net income - - - 7,232 - 7,232 Foreign currency translation adjustment - (41 ) (41 ) Minimum pension liability - 348 348 Comprehensive income - $ 7,539 Common share repurchase (1,020 ) (6,156 ) 5,176 - - (980 ) Stock compensation expense - - 490 - - 490 Preferred share dividends - - - (519 ) - (519 ) Premiums on preferred share repurchases - - (140 ) - - (140 ) Balance, Sept. 26, 2008 125,426 $ 756,922 $ 15,569 $ (631,142 ) $ (35,445 ) $ 105,904 Balance, March 27, 2009 122,426 $ 738,818 $ 33,969 $ (669,872 ) $ (35,263 ) $ 67,652 Net loss - - - (516 ) - (516 ) Foreign currency translation adjustment - (28 ) (28 ) Minimum pension liability - (94 ) (94 ) Comprehensive loss - $ (638 ) Stock compensation expense - - 363 - - 363 Preferred share dividends - - - (477 ) - (477 ) Premium on preferred share repurchases - - (12 ) - - (12 ) Balance, June 26, 2009 122,426 $ 738,818 $ 34,320 $ (670,865 ) $ (35,385 ) $ 66,888 Net income - - - 720 - 720 Foreign currency translation adjustment - (4 ) (4 ) Minimum pension liability - (290 ) (290 ) Comprehensive income - $ 426 Stock compensation expense - - 325 - - 325 Preferred share dividends - - - (466 ) - (466 ) Premiums on preferred share repurchases - - (119 ) - - (119 ) Balance, Sept. 25, 2009 122,426 $ 738,818 $ 34,526 $ (670,611 ) $ (35,679 ) $ 67,054 (See accompanying notes to the consolidated financial statements) 4 Zarlink Semiconductor Inc. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (In U.S. dollars, U.S. GAAP) (Unaudited) 1. Basis of Presentation These unaudited interim consolidated financial statements have been prepared by Zarlink Semiconductor Inc. (“Zarlink” or “the Company”) in United States (“U.S.”) dollars, unless otherwise stated, and in accordance with accounting principles generally accepted in the U.S. for interim financial statements.Accordingly, these interim consolidated financial statements do not include all information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management of the Company, the unaudited interim consolidated financial statements reflect all adjustments, which consist of normal and recurring adjustments, necessary to present fairly the financial position at September 25, 2009, and the results of operations and cash flows of the Company for the three and six month periods ended September 25, 2009, and September 26, 2008, in accordance with U.S. GAAP, applied on a consistent basis.The consolidated financial statements include the accounts of Zarlink and its wholly owned subsidiaries. Intercompany transactions and balances have been eliminated. The balance sheet at March 27, 2009, has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report on Form 20-F for the year ended March 27, 2009.The Company's Fiscal year-end is the last Friday in March. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year or future periods. The Company has aggregated its operating segments under the criteria set forth by the Segment Reporting Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), and is viewed as a single reporting segment. 2. Recently Issued Accounting Pronouncements In June2009, the FASB issued FASB Statement No.168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a Replacement of FASB Statement No.162 (the “Codification”, or “FASB ASC”). The FASB ASC will be the single source of authoritative non-governmental U.S. GAAP. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The FASB ASC is effective for interim and annual periods ending after September15, 2009. All pre-Codification GAAP are superseded as described in FASB Statement No. 168. All other accounting literature not included in the Codification is non-authoritative. The Company adopted the Codification in the second quarter of Fiscal 2010.The Codification did not have a material impact on the Company’s consolidated financial statements.The Company has updated references to the FASB ASC, as appropriate. In October 2009, the FASB issued Accounting Standards Update (“ASU”), 2009-14, to address concerns raised by constituents relating to the accounting for revenue arrangements that contain tangible products and software.The amendments in this ASU change the accounting model for revenue arrangements that include both tangible products and software elements.Tangible products containing software components and non-software components that function together to deliver the tangible product’s essential functionality will no longer be within the scope of guidance in the Software – Revenue Recognition Subtopic of the FASB ASC.The amendments in this ASU will be effective prospectively for revenue arrangements entered into or materially modified in Fiscal Years beginning on or after June 15, 2010.The Company is required to adopt this ASU in Fiscal 2011.The Company is currently evaluating the effect that the adoption of this ASU will have on its consolidated financial statements. In October 2009, the FASB issued ASU, 2009-13, to address the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit.This ASU provides amendments to the criteria in the Revenue Recognition – Multiple-Element Arrangements Subtopic of the FASB ASC.As a result of those amendments, multiple-deliverable arrangements will be separated in more circumstances than under existing U.S.
